Citation Nr: 1548554	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to December 2, 2012, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS), and alcohol abuse.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1967 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted service connection for PTSD with depressive disorder, NOS, and alcohol abuse and assigned an initial 30 percent rating, effective November 13, 2009, and a 50 percent rating, effective December 2, 2012. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in September 2012 and before the undersigned Veterans Law Judge by video-conference in February 2015.   Transcripts of the hearings are associated with the record.  

In correspondence dated in July 2015, the Veteran's representative withdrew all pending appeals with the exception of the issue listed on the title page of this decision.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  Therefore, such is the only issue currently before the Board.  

The Board notes that, since the issuance of the December 2013 statement of the case, additional evidence referable to the evaluation of the Veteran's psychiatric disorder, to include VA treatment records dated through June 2015 and a June 2015 VA examination, has been associated with the record.  In September 2015 correspondence, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may consider the newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  



FINDINGS OF FACT

1.  Prior to December 2, 2012, the Veteran's PTSD, depressive disorder NOS, and alcohol abuse was manifested by mild to moderate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; hypervigilance; exaggerated startle response; irritability without violence; suspiciousness; chronic sleep impairment; discomfort in groups of unfamiliar people; and mild memory loss, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  From December 2, 2012, the Veteran's PTSD, depressive disorder NOS, and alcohol abuse is manifested by moderate occupational and social impairment with reduced reliability and productivity with symptoms as before but with somewhat greater frequency and severity that limit the Veteran's ability to maintain long term employment in settings that necessitate extensive personal interaction and the completion of complex and/or repetitive tasks, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent prior to December 2, 2012, and in excess of 50 percent thereafter for PTSD, depressive disorder NOS, and alcohol abuse are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a November 2009 letter, sent prior to an initial February 2010  rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a psychiatric disorder, claimed as PTSD, as well as his and VA's respective responsibilities in obtaining relevant evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, in a December 2012 rating decision, the RO granted service connection for PTSD with depression, NOS, and alcohol abuse (hereafter, all referred to as PTSD) and assigned an initial 30 percent rating, effective November 13, 2009, the date of receipt of his claim for service connection, and a 50 percent rating, effective December 2, 2012.  The Veteran subsequently appealed with respect to the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating assigned in the December 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Relevant to the duty to assist, service treatment records as well as post-service VA and private treatment records have been associated with the claims file.  Since the December 2013 statement of the case, the RO obtained additional VA treatment records from January 2012 to June 2015 and a VA mental health examination report dated in June 2015.  The Veteran's representative waived consideration of this evidence in correspondence dated in September 2015.   Although the Veteran was awarded Social Security Administration disability benefits in the 1990s, he testified at the Board hearing that the award was for musculoskeletal disabilities incurred in a workplace injury and that he was not evaluated for mental health symptoms at that time.  Therefore, based on the Veteran's testimony, the Board finds that SSA records are not pertinent to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA mental health examinations in December 2009, December 2012, and June 2015, supplemented by records of primary care and infrequent outpatient mental health treatment and assessment through June 2015.  The examinations in conjunction with the treatment records are adequate to establish the nature and severity of the Veteran's PTSD with depressive disorder, NOS, and alcohol abuse.  The examiners and the attending clinicians offered clear assessments with consideration of the Veteran's lay statements and supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the examination and treatment reports of record are adequate to adjudicate the Veteran's initial and staged rating claim, and no further examination is necessary.

The Veteran also offered testimony before a DRO in September 2012 and before the undersigned Veterans Law Judge at a Board hearing in February 2015.  A DRO or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010),

Here, during both hearings, the presiding officials discussed the issue on appeal.  Information was solicited regarding the Veteran's mental health disability, to include the frequency, duration, and severity of his symptoms and the resulting social and occupational impairment, including his capacity for substantially gainful employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussions did not reveal any outstanding treatment records that were necessary to decide the claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran served as a U.S. Army lineman and military policeman with service in the Republic of Vietnam from 1968-70.  He contended during his RO and Board hearings that his PTSD is more severe than is contemplated by the initial and staged ratings.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.
  
The Veteran's service-connected PTSD with depression disorder NOS and alcohol abuse in remission is evaluated under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2015).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, as this appeal was certified to the Board in December 2013, the revised regulations do not apply.  In this regard, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Nevertheless, as VA and private mental health care providers have employed DSM-5 since its publication in May 2013, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's record in reaching a decision regarding his claim for higher initial ratings for PTSD.   

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV); 38 C.F.R. 
§ 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 is assigned for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  DSM-IV at 47.  
  
When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Service personnel records confirm the Veteran's service in the Republic of Vietnam, which is consistent with his credible reports of engagements in combat action.  Service treatment records and VA outpatient treatment records prior to February 2009 are silent for any symptoms, diagnoses, or treatment for psychiatric disorders.  During the Board hearing, the Veteran testified that he received primary care, occasional mental health assessments, and medication monitoring only from VA clinics. 

In February 2009, a primary care screening for depression and PTSD included a report by the Veteran of experiencing nightmares three nights a week.  The clinicians referred the Veteran for a mental health assessment.  A VA psychiatrist noted the Veteran's report of feelings of depression, anxiety, and irritability for several years with intrusive memories of his combat service that he tried to internalize.  He had good family relationships but few friends and was totally disabled because of physical disabilities incurred in a workplace injury in 1985.  He reported suicidal ideas in the past, but none recently, and a history of alcohol use which he planned to reduce.  The psychiatrist diagnosed depressive disorder, non-specific, anxiety disorder, non-specific, and possible PTSD and episodic alcohol intoxication.  The psychiatrist did not indicate whether the disorders were associated with combat, physical disabilities, or other causes.  He assigned a GAF score of 50 and prescribed anti-depressive medication.   

For the remainder of the period of the appeal, primary care physicians carried forward the diagnoses and prescription medication and later confirmed a diagnosis of PTSD.  The Veteran received infrequent outpatient mental health referrals as noted below, but no regular group or individual therapy. 

The RO received the Veteran's claim for service connection for PTSD in November 2009. 

In December 2009, a VA psychologist did not specifically note a review of the claims file to date, but accurately summarized in detail the Veteran's educational, family, military, post-service occupational, and VA treatment history.  The Veteran reported experiencing fear during mortar attacks in Vietnam and symptoms of depression, intrusive thoughts, and nightmares of combat events since service and increasing in severity over the years.  He reported good relationships with family and a friend and participation in some meaningful recreational activities, though limited by the same physical disabilities that prevented employment since 1985.  The Veteran reported interrupted sleep with some mid-day fatigue.  He reported brief, passive, and fleeting thoughts of suicide a couple of times per year with no plan, no history of violence toward others, and no panic attacks or obsessive behaviors.  The Veteran denied that his symptoms would affect his work had he been physically able to do so. 

On examination, the psychologist noted fatigued psychomotor activity and the Veteran's report of a mood that was "not too bad...kind of bad when I got here..."
All other clinical features were unremarkable or good including thought processes, speech, memory, concentration, judgment, insight, and hygiene.  The psychologist administered psychometric tests for PTSD and found that the results were not consistent with a diagnosis of PTSD because the reports of a high frequency of symptoms were atypical of patients with a genuine disorder.  The psychologist diagnosed adjustment disorder with depressed mood, assigned a GAF score of 70, and found that the Veteran was generally functioning satisfactorily with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood.  

In January 2011, a private psychologist evaluated the Veteran on the request of his representative.  The psychologist did not indicate a review of the claims file but accurately summarized the Veterans educational, family, military, post-service occupational, and VA treatment history with more detail of the combat experiences.  The Veteran reported intrusive memories, nightmares, interrupted sleep, and avoidance of movies, sounds, smells, and ethnic people that reminded him of the war.  He reported "flat line" emotions, a low energy level, hypervigilance, startle reactions, and difficulty with sleep, concentration, and anger control.  He reported feelings of depression that started eight or ten years earlier with no precipitating event.  He reported emotional lability with crying spells and feelings of depression such as "...like everything against me... nothing goes right, down in the dumps."  He also reported occasional agitation, anxiety "blackout," and fear of dark rooms without windows.  However, on examination, there were no deficits of thought, speech, judgment, insight, or memory, and no indication of obsessions, compulsions, or hallucinations.   The psychologist diagnosed moderate, chronic PTSD and assigned a GAF score of 55, commenting that the Veteran was actually doing well now with improvement as time passed and with increased activity.  

The Veteran was referred by his primary care providers for mental health assessments in March and May 2011 because of positive screenings for depression.  The attending advanced practice mental health nurse practitioner (APRN) briefly summarized the Veteran's history and noted a depressed but stable mood and no other deficits.  The APRN assigned a GAF score of 50 and 48 and reduced the dosage of medication to reduce the Veteran's drowsiness.  The score was slightly lower on the second encounter, concurrent with the Veteran's report of his mother's recent death.  The record does not contain any further outpatient mental health treatment encounters. 

During a September 2012 DRO hearing, the Veteran testified in detail about his combat experiences and that he first experienced depression while in Vietnam.  He stated that he was able to suppress his feelings by working and keeping active until his workplace injury in 1985.  He reported anxiety in crowds, occasional but not often panic attacks, short term memory loss, and lack of concentration.  He stated that he avoided socialization outside of his family.  

In December 2012, a VA psychiatrist noted a review of the claims file and accurately summarized the Veteran's military, educational, occupational, and mental health treatment history including the previous examinations and the transcript of the DRO hearing.  The Veteran reported continued depression, irritability, anxiety in crowds, hypervigilance, and frequent thoughts about Vietnam with nightmares several times per month and interrupted sleep.  He denied any panic attacks and suicidal ideations.  The Veteran reported that he was able to go fishing and could drive an automobile but had help from his wife to manage medications and financial affairs.  On examination, the psychiatrist noted a depressed mood and restricted affect but with coherent thought processes and content and fair insight and judgment.  Although the Veteran reported problems with short term memory, he was able to correctly complete the clinical memory tests.  The psychiatrist diagnosed PTSD, depressive disorder NOS, and alcohol abuse, the latter based only on the Veteran's flushed appearance.  He assigned a GAF score of 45-50 and found that any adjustment disorder, mood problems, and alcohol abuse were all secondary to PTSD.  He assessed the disorder as imposing occupational and social impairment with reduce reliability and productivity.   

During the February 2015 Board hearing, the Veteran reported anxiety in public places, hypervigilance, irritability without violent behavior, and flashbacks but no recent nightmares.  He testified that he had received only a little counseling and that his prescribed medications were not effective.  He stated that he had suicidal thoughts "once in a while" and on two times in his life had experienced a visual hallucination of a red light without particular meaning.  He testified that he could not work because of memory deficits and an inability to be around other people.  

In June 2015, a VA psychologist noted a review of the electronic claims file and noted that the Veteran continued to be prescribed anti-depressive medications but had no mental health treatment since the last examination in 2012.  The Veteran continued to report exaggerated startle reaction, avoidance of war movies, recurrent nightmares, hypervigilance, panic attacks at home (two to three weeks ago), mild memory loss, and feelings of anxiety and depression.  However, the Veteran reported continued strong relationships with multiple family members and described having "a pile of friends" with whom he socialized once or twice per month at each other's homes.  He reported that he occasionally played computer games.  Although he reported occasional temper, he managed the symptom "pretty well."  

On examination, the psychologist noted no thought process deficits or agitation with logical, coherent, and goal directed speech and intact judgment and insight.  There were no violent ideations, thoughts, intent or plan towards self or others.  The psychiatrist indicated that the Veteran displayed every criterion for a diagnosis of PTSD and highlighted depressed mood, anxiety, suspiciousness, panic attacks less than weekly, sleep impairment, mild memory loss, and disturbances of motivation and mood.  The psychologist assessed the disorder as imposing occupational and social impairment with reduced reliability and productivity.  With regard to occupational capacity, the psychologist noted that the PTSD symptoms would significantly limit the Veteran's ability to maintain long term employment in settings that necessitated extensive personal interaction and the completion of complex and/or repetitive tasks.  

Based on the foregoing, the Board finds that an initial rating in excess of 30 percent for PTSD with depressive disorder NOS and alcohol abuse is not warranted prior to December 2, 2012, and that a rating in excess of 50 percent is not warranted from December 2, 2012.  

In reaching such determination, the Board notes that the Veteran is competent and credible to report his wartime experiences and the nature, frequency, and severity of his sensed feelings and behaviors.  The Board accepts his report that he experienced depression, anxiety, and other features of PTSD since service but that he was able to suppress them with satisfactory work and other activities.  The Board places less probative weight on the report of the severity of his social isolation as he has consistently maintained strong family relationships and, during the most recent examination, reported regular activity with a group of friends.  The weight of the probative evidence reflects that the Veteran experiences anxiety when finding himself in a large group of people with whom he is unfamiliar such as in shopping centers.  Regarding his short term memory, clinicians have generally accepted his report of memory deficits, but in 2009 after a review of test results, an examiner noted that the severity may have been exaggerated.  In 2012, another examiner noted a satisfactory clinical test.  Throughout the period of the appeal, the Veteran's memory shortcomings have not prevented his ability to drive an automobile without getting lost or manage his own financial affairs. 

Prior to the VA examination on December 2, 2012, the Veteran's PTSD was manifested by symptoms such as depressed mood, anxiety in unfamiliar situations, hypervigilance, exaggerated startle reaction, interrupted sleep, nightmares, irritability, and intrusive memories of his combat service.  The Veteran's reports of suicidal ideations were always articulated as in the past and at all times without any plan of action.  These reports were also inconsistent with his description of strong family relationships.  Although one outpatient clinician assigned a GAF score of 50 indicating moderate symptoms, that score was not consistent with the relatively brief assessment and rationale, and was also not consistent with the absence of any referral for any form of therapy and treatment only with anti-depressive medication. 

The VA examiner in 2009 provided a more detailed assessment including the results of psychotropic testing specifically addressing PTSD.  Even though the examiner found that a diagnosis of PTSD was not warranted, the assessment of overall function was that that the Veteran was generally functioning satisfactorily with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood.  The Board is skeptical of the overly suggestive diagnostic technique employed by the private psychologist in January 2011 in that it was based in part by reading the Diagnostic Code to the patient.  Nevertheless, the examiner is a competent mental health professional, his clinical observations are probative, and he supported a diagnosis of PTSD with a rationale and referral to the diagnostic criteria.   He noted all the features of PTSD reported by the Veteran in earlier examinations but specifically noted no memory deficits.  The examiner found that the Veteran had an outgoing nature and normal ability to remain close to his family.  Although he had not worked for many years because of physical limitations, the Veteran reported that he had feelings of anxiety and depression since service but also reported no interpersonal problems while he was working.  This psychologist noted generally that the Veteran's disorder actually improved and was doing "fairly well."  

The weight of evidence during this period suggests a level of occupational and social impairment most closely associated with a 30 percent rating.  The GAF scores during this period were 50 and 70, but the narratives provided by the Veteran and the examiners show a mild to moderate level of functional impairment somewhere between the two.  A higher rating is not warranted because the Veteran's cognitive and communications capacities were intact without features such as frequent panic attacks; difficulty in understanding complex commands; retention of only highly learned material; impaired judgment; or impaired abstract thinking.  As noted, the Veteran was always been able to maintain strong family relationships and some interactions with others familiar to him.  His occupational impairment was severely limited by physical disabilities and by discomfort in large groups, but he acknowledged that his symptoms would not affect his work had he been physically able to do so. 

Consequently, the Board finds that the Veteran's PTSD with depressive disorder NOS and alcohol abuse does not result in more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment for the period prior to December 2, 2012.

The Board further finds that a rating in excess of 50 percent is not warranted, effective December 2, 2012, the date of the report of the VA examination.  The Veteran did not receive outpatient treatment or therapy other than medication monitoring, and reported at the Board hearing that the medication was not effective.  Although he felt that his symptoms were becoming more severe, the examiners in 2012 and 2015 observed substantially the same number, nature, frequency, and severity of those reported and noted in earlier examinations.  As before, the Veteran felt that his short term memory was deficient, but it was not confirmed on clinical examination.  The Veteran also reported social isolation, but it was limited to large groups of unfamiliar people.  The Board does place great probative weight on the opinions of the two examiners who reviewed the previous examinations, treatment records, and lay statements and provided an overall assessment more closely associated with the 50 percent rating, i.e., "occupational and social impairment with reduced reliability and productivity."  With regard to occupational capacity, the psychologist noted that the PTSD symptoms would significantly limit the Veteran's ability to maintain long term employment in settings that necessitate extensive personal interaction and the completion of complex and/or repetitive tasks.  This assessment falls short of ruling out many occupations that can be pursued in small or individual workplaces without constant interactions with unfamiliar people or complex tasks.  The assessments of the Veteran's memory shortcomings are not such that repetitive ordinary work tasks such as completing forms, answering telephone calls, or skilled handiwork at a bench were not possible.  The Veteran did report to the June 2015 examiner that he was able to manipulate a computer, and he has always been capable of managing financial affairs.  Even though he reported that his wife helps with paying bills, he has not reported, and examiners have not found, that he is unable to understand financial transactions, handle cash effectively, make bank deposits and withdrawals, and understand the nature of his assets.  

A higher rating is not warranted because the Veteran's occupational and social impairment does not reach the level of moderate to severe limitations in most areas.  The Veteran has not displayed symptoms such as current suicidal ideations; illogical speech; inability to accomplish daily activities such as driving an automatable; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; such as unprovoked irritability with periods of violence; spatial disorientation; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  He is able to leave the home, drive an automobile, operate a computer, and do carpentry work in a workshop setting without extended standing and walking.  He is able to interact with familiar people. 

Consequently, the Board finds that the Veteran's PTSD with depressive disorder NOS and alcohol abuse does not result in more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment for the period beginning December 2, 2012.

In reaching such determinations, the Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD with depressive disorder NOS and alcohol abuse; however, the Board finds that his symptomatology has been stable throughout both stages of the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD, depressive disorder NOS, and alcohol abuse that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria. Although the Veteran has been prescribed medication which is not explicitly contemplated in the rating criteria, the Veteran reported that the medication, when used, is not effective.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Veteran does not have pending claims for service connection or increased ratings for other disabilities.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the course of the Veteran's appeal, in a June 2015 rating decision, the AOJ granted a TDIU, effective December 2, 2012.  The Veteran has not appealed the propriety of the assigned effective date.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  The Court has held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent prior to December 2, 2012, and in excess of 50 percent thereafter for PTSD with depressive disorder NOS, and alcohol abuse.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 30 percent prior to December 2, 2012, and in excess of 50 percent thereafter for PTSD with depressive disorder NOS, and alcohol abuse is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


